DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-21 and Species A, reading on claims 1-6, 8, 10-12, 16, 20, and 21 in the reply filed on 24 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 22 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The examiner notes to applicant that claim 1 is allowed.  Therefore, the restriction requirement among species, as set forth in the office action mailed on 23 November 2021 is hereby vacated.  See reasons for allowance.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 12 November 2020, have been considered.
Drawings
The drawings received on 12 November 2020 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1. Claims 22 and 23 are canceled.








Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
1. The primary reasons for allowance for claim 1 is that applicant’s claimed invention includes an ejection apparatus having a platen, an absorber provided in the platen, an ejection unit configured to eject a plurality of types of ink including at least a first liquid and a second liquid being a different type of liquid from the first liquid and being capable of suppressing deposition of the first liquid, a detection unit configured to detect a state of a predetermined region of the absorber, and a control unit configured to control the detection unit to detect the state of the predetermined region and control the ejection unit to eject the second liquid to the predetermined region based on a result of the detection by the detection unit, where, in a case where the first liquid is ejected to the predetermined region in an ejection operation, the control unit controls the ejection unit to eject the second liquid to the predetermined region after the ejection of the first liquid to the predetermined region is finished, without using the result of the detection by the detection unit.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
2. Claims 2- 21 are allowed for being dependent upon claim 1.
United States Patent No. 10,493,749 to Yamamuro et al. disclose includes an ejection apparatus (Fig. 1, element 1) having a platen (Fig. 2, element 300), an absorber (Fig. 2, element 301), an ejection unit (Fig. 2, element 101) configured to eject a plurality of types of ink including at least a first liquid and a second liquid being a different type of liquid from the first liquid and being capable of suppressing deposition of the first liquid (Column 5, line 55 – Column 6, line 20), a detection unit (Fig. 7, 
United States Patent No. 11,198,309 to Yamamuro et al. disclose includes an ejection apparatus (Fig. 1, element 1) having a platen (Fig. 2, element 15), an absorber (Fig. 2, element 21), an ejection unit (Fig. 2, element 3) configured to eject a plurality of types of ink including at least a first liquid and a second liquid being a different type of liquid from the first liquid and being capable of suppressing deposition of the first liquid (Column 4, line 52 – Column 5, line 8), a detection unit (Fig. 6, element 13) configured to detect a state of a predetermined region of the absorber (Column 7, lines 22-57), and a control unit (Fig. 5, element 300) configured to control the detection unit to detect the state of the predetermined region and control the ejection unit to eject the second liquid to the predetermined region based on a result of the detection by the detection unit (Fig. 10, steps S11-S15).  However, Yamamuro fails to disclose in a case where the first liquid is ejected to the predetermined region in an ejection operation, the control unit controls the ejection unit to eject the second liquid to the predetermined region after the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/GEOFFREY S MRUK/
Primary Examiner, Art Unit 2853                                                                                                                                                                                            03/17/2022